Exhibit 10.3


SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of the
30th day of April, 2004 (the “Effective Date”), by and between George J. Matz
(“Matz”), an individual residing at 7343 Sawgrass Point Drive, Pinellas Park,
Florida 33782, and Digital Lightwave, Inc. (“Digital”), a Delaware corporation.
RECITALS
 
WHEREAS, Matz and Digital have entered into the following agreements: (i) a
written employment agreement dated April 13, 1998, (ii) a written addendum to
the April 13, 1998 employment agreement dated February 9, 1999, (iii) a written
addendum to the April 13, 1998 employment agreement dated October 18, 1999, (iv)
a letter dated February 27, 2001, and (v) a Settlement of Employment Terms and
Employment Letters dated January 28, 2002 (collectively, together with any other
agreements between Matz and Digital not listed herein, the “Employment
Agreements”); and
 
WHEREAS, Matz and Digital desire to resolve all disputes between them completely
and to settle and to terminate finally and completely any and all claims,
demands, liabilities and causes of action between them, including any claims of
Matz arising under the Employment Agreements (collectively, the “Claims”); and
 
WHEREAS, Digital desires to engage Matz as a consultant in accordance with the
terms and conditions contained in this Agreement.
 
NOW THEREFORE, in consideration of the covenants contained in this Agreement,
and for further, good and valuable consideration, including, but not limited to,
the mutual avoidance of further costs, inconvenience and uncertainties relating
to the Claims, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
 
 1. Settlement Terms. In full and final satisfaction of all amounts owed by
    Digital to Matz under or relating to the Employment Agreements or the Claims
    or otherwise and all amounts owed by Digital to Matz for consulting services
    to be provided by Matz, the parties agree as follows:
    
     
    1.1    Digital shall pay to Matz the total sum of Fifty Thousand Dollars
    ($50,000.00) (the “Consulting Payment”). The Consulting Payment shall be
    payable as follows: (i) a lump sum payment of Fifteen Thousand Dollars
    ($15,000.00) on May 5, 2004, (ii) on May 31, 2004 and on the last day of
    each month thereafter through March 31, 2005, Digital shall pay to Matz the
    fixed sum of One Thousand Dollars ($1,000.00), and (iii) on April 30, 2005
    and on the last day of each month thereafter through March 31, 2006, Digital
    shall pay to Matz the fixed sum of Two Thousand Dollars ($2,000.00). All
    such payments shall be made payable to Matz and shall be delivered to Matz
    at the address set forth in the preamble to this Agreement. Matz agrees to
    pay any and all local, state and federal income taxes which become due as a
    result of his receipt of the Consulting Payment. In the event that Digital
    shall fail to make any monthly payment due to Matz under this Section 1.1
    when the same is due and payable, then Matz shall furnish Digital with
    written notice of default and Digital shall have ten (10) days from receipt
    of such written notice to cure such default. If Digital shall fail to make
    such monthly payment within such ten (10) day period, then the total
    remaining unpaid amount of the Consulting Payment may be declared
    immediately due and payable at the option of Matz. In addition, in the event
    of a default in making any payment under this Section 1.1, the entire unpaid
    balance then due shall bear interest from the date of occurrence of such
    default and continuing until such event of default shall have been cured,
    and after judgment and until collection, at the rate of ten percent (10%)
    per annum.
     
    1.2    On the Effective Date, Digital shall grant to Matz options (the
    “Stock Options”) to purchase 60,000 shares of common stock (the “Common
    Stock”) of Digital at an option exercise price equal to the Fair Market
    Value per share of the Common Stock on the Effective Date as determined
    under the Digital Lightwave, Inc. 2001 Stock Option Plan, as amended (the
    “Stock Option Plan”). The Stock Options shall in all instances be governed
    by the terms and conditions of the Stock Option Plan, including with respect
    to a “Corporate Transaction” as that term is defined in the Stock Option
    Plan. By his execution hereof, Matz acknowledges his receipt of a copy of
    the Stock Option Plan.
     
    1.3    For the period from May 1, 2004 through and including April 30, 2006
    (the “Coverage Period”), Digital shall pay the premiums required to provide
    Matz with medical insurance coverage as offered to the employees of Digital
    from time to time during the Coverage Period. Following the Coverage Period,
    Digital agrees that Matz can apply for standard COBRA benefits and Matz
    shall be responsible for the payment of any premiums in connection
    therewith.
    

 2. Consulting Services. Digital hereby engages Matz as a consultant for the
    period from the Effective Date through and including March 31, 2006. Matz
    shall perform such consulting services as determined by Digital from time to
    time.
    
    
 3. Releases. Effective as of the Effective Date, the parties agree to release
    each other as follows:
    
    
    
    3.1    Matz, by and through himself, his personal representatives, heirs,
    trustees, successors, and assigns (the “Matz Group”), hereby fully releases
    and does forever discharge Digital and each of its present and former
    parents, subsidiaries, affiliates, shareholders, officers, directors,
    employees, agents, successors, attorneys, and assigns and each and all of
    them, of and from any and all past, present or future claims, debts, rights,
    liabilities, damages, costs, expenses, attorneys’ fees, causes of action,
    and lawsuits, of every kind, nature, or description, whether known or
    unknown, suspected or unsuspected, fixed or contingent, which the Matz Group
    ever had, now has or may hereafter acquire, upon or by reason of any matter,
    cause, event or thing whatsoever accruing, occurring or arising from the
    beginning of the world to the Effective Date, directly or indirectly related
    to the Employment Agreements, the Claims, or otherwise and any and all
    claims based upon or in any way relating to any of the foregoing; provided,
    however, that this release shall not release Digital from its obligations
    under this Agreement.
     
    3.2    Digital, by and through its duly elected officers, for itself, its
    present and former parents, subsidiaries, affiliates, members, officers,
    directors, employees, agents, successors, and assigns (the “Digital Group”),
    hereby fully releases and does forever discharge Matz and his personal
    representatives, heirs, trustees, successors, and assigns and each and all
    of them, of and from any and all past, present or future claims, debts,
    rights, liabilities, damages, costs, expenses, attorneys’ fees, causes of
    action, and lawsuits, of every kind, nature, or description, whether known
    or unknown, suspected or unsuspected, fixed or contingent, which the Digital
    Group ever had, now has or may hereafter acquire, upon or by reason of any
    matter, cause, event or thing whatsoever accruing, occurring or arising from
    the beginning of the world to the Effective Date, directly or indirectly
    related to the Employment Agreements, the Claims or otherwise and any and
    all claims based upon or in any way relating to any of the foregoing;
    provided, however, that this release shall not release Matz from his
    obligations under this Agreement.
    

Confidentiality. Digital and Matz shall not voluntarily disclose to any person
who is not a signatory to this Agreement any of the terms of this Agreement,
except the parties may disclose this Agreement and any terms thereof (i) in
response to a subpoena or other binding legal process that the party believes is
lawfully issued and served, or (ii) in response to a request initiated by any
state or federal regulatory agency, or (iii) to any person within their
organization or professionals retained by their organization with a need to know
the information, including, without limitation, senior management, internal and
external counsel, auditors, regulators, etc. (provided, that in each case such
party shall take reasonable measures to protect the secrecy of and avoid
disclosure of the fact of this Agreement and its terms by such persons), or (iv)
as otherwise required by law or SEC regulations. In the event any party is
served with a subpoena or other binding legal process which calls for the
disclosure of any information that is subject to this confidentiality provision,
that party shall immediately notify the other party to this Agreement of the
subpoena or other legal process and such other party shall take whatever action
it deems necessary to protect its own interest. The parties further agree that
if any party initiates any proceedings to enforce the terms of this Agreement,
this Agreement and its contents shall be sealed in connection with such
proceedings and shall remain confidential to the fullest extent possible by law.
Nothing in this Agreement is intended by the parties to alter, eliminate,
change, abrogate or reduce any disclosure requirement that any party hereto is
(or at any time hereafter may be) obligated to comply with under the law.


Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of Florida with respect to their obligations under this
Agreement.


Integration. This Agreement embodies the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof, including the Employment Agreements.


Amendment. No amendment or waiver of any provision of this Agreement shall in
any event be effective unless the same shall be in writing and signed by Matz
and Digital, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


Execution. This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.


Representation by Counsel. Each of the parties represents and warrants that each
of them has been represented by counsel in the negotiation of this Agreement,
that each has read and understands the contents hereof, and that each has
executed this Agreement knowingly, voluntarily, and willfully.


Disclaimer. This Agreement is made in connection with a full, final and complete
satisfaction and compromise of disputed claims and matters. Neither this
Agreement nor any action or acts taken in connection with this Agreement or
pursuant to it constitutes an admission by any party to this Agreement or by any
other entity or person that any conduct or action was unlawful or in violation
of any contract, agreement, understanding, custom, or obligation among or
between any of the parties, or constituted any wrongdoing whatsoever.


Termination of Employment Agreements. The parties agree that each of the
Employment Agreements has been terminated and is null and void in all respects.
Matz agrees that any options to purchase the Common Stock of Digital issued
prior to the Effective Date are null and void in all respects.


Attorneys’ Fees and Costs of Enforcement. The parties hereto agree that should
it become necessary for any party hereto to employ an attorney to enforce any of
its rights hereunder against any other party hereto, the prevailing party shall
be entitled, in addition to any other rights and remedies it may have, to
reimbursement from the non-prevailing party of all costs and expenses, including
reasonable attorneys’ fees, costs of arbitration and court costs.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
   
 
/s/ G J Matz
 

--------------------------------------------------------------------------------

 
GEORGE J. MATZ
       
 
DIGITAL LIGHTWAVE, INC.
  By: /s/ James R. Green  

--------------------------------------------------------------------------------

 
Its: CEO

 
 